Citation Nr: 0603001	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-24 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION                      

The veteran had active duty service from January 1977 to 
January 1980 and from June 1981 to March 1989.  The veteran 
died on April [redacted], 2003.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the RO, which denied 
service connection for the cause of the veteran's death.  

The Board notes that appellant did not use the usual VA Form 
9 in perfecting her appeal to the Board.  However, the Board 
construes a November 2004 written statement as a substantive 
appeal, as the appellant states, "I refuse to accept my 
situation as an excuse to give up on this appeal."  She goes 
on to state, "I must [appeal] until you change your very 
wrong decision."  The appellant is clearly emphatic in her 
desire to pursue her claim of service connection for the 
cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

With respect to the claim of entitlement to service 
connection for the cause of the veteran's death, notice of 
the Veterans Claims Assistance Act (VCAA) was not provided.  
See Public Law No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005).  The Board cannot proceed before this 
procedural defect is cured.  Thus, a remand to the RO for 
VCAA notice is simply unavoidable.  

It does not appear that the veteran's complete service 
medical records are in the file.  All the records currently 
available date from 1988 on.  It is clear, however, that the 
VA at one time had possession of records from his first 
period of military service, since a 1980 rating decision 
discussed findings therein.  Attempts should be made to 
obtain any additional records that may be available from the 
National Personnel Records Center (NPRC).

The appellant states the veteran only sought treatment from 
VA medical facilities following his service, particularly at 
Kansas City and Leavenworth.  She states he was first 
diagnosed with hepatitis C in 1995; the January 2004 VA 
physician review of the veteran's medical file indicated 
diagnosis in 1996.  The basis of the denial of this claim was 
that the veteran's in-service hepatitis had resolved in 1988 
and that the risk factor for developing hepatitis C was pre-
service drug use.  The service medical records indicate the 
veteran reported a history of using LSD, heroin, and 
marijuana for a six-month period in 1970, but he then denied 
this upon VA examination in 1989.  Regardless, the additional 
VA records, especially those contemporaneous with the initial 
diagnosis of hepatitis C, may contain information concerning 
the veteran's risk factors or the prior, in-service diagnosis 
of hepatitis.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The post-
service records currently in the file start in 2001 and 
merely show diagnosis of hepatitis C without any additional 
information or history.

When a VA physician reviewed the veteran's chart in January 
2004 for the purpose of providing an opinion as to the cause 
of his death and its relationship to service, she stated that 
the veteran told his VA provider he had just been diagnosed 
with hepatitis C by his private sector physician and testing 
in December 1996 then confirmed the diagnosis.  Records from 
the private physician that initially diagnosed hepatitis C 
are not in the file and may be relevant to the claim at hand, 
especially if they contain information concerning the 
veteran's risk factors or prior hepatitis history.  
Therefore, the appellant should complete a release 
authorizing VA to obtain these records.

Since the additional VA, private, and/or service medical 
records, if obtained, may affect the basis of the VA opinion 
provided in January 2004, the file should be sent back to 
that physician, or another physician if she is unavailable, 
to update the opinion.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must send the appellant VCAA 
notice that includes: (1) specification 
of the evidence that is not of record 
that is necessary to substantiate the 
claim of entitlement to service 
connection for the cause of the veteran's 
death; (2) notice regarding the 
information and evidence that VA will 
obtain; (3) notice of the information and 
evidence that the appellant must submit; 
and (4) an instruction to provide any 
evidence in the appellant's possession 
that pertains to the claim.

2.  Obtain the veteran's complete 
treatment records from the VA medical 
facilities in Kansas City and Leavenworth 
dated from 1989 to 2001.  If these 
records have been retired, all efforts 
must be made to retrieve them from 
storage.  The VA facilities must provide 
a negative response if records are not 
available.

3.  Contact the National Personnel 
Records Center (NPRC) and request the 
veteran's complete service medical 
records.

4.  Ask the appellant to complete a 
release authorizing VA to request the 
veteran's medical records from the 
private physician who initially diagnosed 
hepatitis C in approximately December 
1996.  If any request for records is 
unsuccessful, the RO should notify the 
appellant of that fact and allow her an 
opportunity to obtain and submit the 
records herself.

5.  If any VA, private, or service 
medical records are obtained pursuant to 
the above instructions, then send the 
veteran's claims files to the VA 
physician who provided an opinion in 
January 2004.  She should review the 
additional evidence received and the 
opinion she previously provided and 
indicate whether there is any change in 
her opinion concerning the likely 
etiology of the veteran's hepatitis.

6.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant should be issued a 
Supplemental Statement of the Case.  The 
appellant and her representative should 
be given the opportunity to respond to 
the Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop the claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


